Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to the communication received on 04/09/2019. The rejections are as stated below.

Claim Status:
Pending claims: 1-20.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In particular, claim 1, the use of abbreviation, “MCU”, “SSL” and “CID-AID” make the claim ambiguous. Applicant is respectfully required to claim what “MCU”, “SSL” and “CID_AID” stand for before using the abbreviation. Appropriate correction is required. 


               Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Pahuja et al (US 2015/0262052 A1), in view of Spodak et al (US 2013/0200999 A1). 

	Ref claim 1, Pahuja discloses a universal smartcard/smart jacket/wearable device comprising:
	a.) a smartcard/ device, assembly, wherein the smartcard comprises:  5a secure element, wherein the secure element of the universal smartcard comprises, one pre-loaded network applet per network, one pre-loaded payment system environment (PSE) and/or proximity payment system environment (PPSE) applet and one payment card applet per account stored on the 10smartcard (para [0092]; via user device 1010…using short range communication, such as Bluetooth low energy [BLE]…LTE Direct, radio frequency and near field communication[NFC]),
	wherein the payment card applet comprises card account information, tokens and card verification value (CVV) generators required by various networks, (para [0020-24], figs. 1-2; via a programmable chip 108, e.g., EMV on omni smart card 100… [0026]; via a CVV code),
	wherein the PSE and/or PPSE applets allow or disallow a point of 15service terminal to access payment card applets depending on whether a payment card applet is unlocked or locked and wherein the PSE applets are for contact connected point of service terminals and the PPSE applets are for contactless point of service terminals an optional display, 20a rechargeable battery (para [0018]; via mobile device/omni smart card… biometric authentication…[0038-39], fig. 3; via a display connector 306, for example an OLED connector, and a battery manager 312),
	an EMV (Europay, Mastercard, Visa) chip to support a point of service terminal that accepts EMV chips, a Near Field Communication chip (NFC) to support a point of service terminal that accepts NFC chips, 25a magnetic stripe to support a point of service terminal that accepts magnetic stripes (para [0020-24], figs. 1-2; via a programmable chip 108, e.g., EMV on omni smart card 100…[0034], fig. 2; via Magnetic strip 104….[0043], fig. 4; via NFC), and 
	wherein the display on the smartcard displays the selected card account in conjunction with the selector buttons on 10the smartjacket (para [0028]; via user interface 106 include a touch interface, touch sensor or button), 
	a biometric scanner for securely selecting and unlocking a card account applet on the smartcard for use at any point of service terminal, and a rechargeable battery which provides power to the smartcard (para [0018]; via mobile device/omni smart card… biometric authentication… [0038-39], fig. 3; via a display connector 306, for example an OLED connector, and a battery manager 312).
	wherein the secure element of the smartjacket comprises a smartjacket-mobile 15pairing applet, a smartjacket-card pairing applet, and a CID-AID mapping table for sending commands to the smartcard to select and unlock specific payment card applets for use at a point of service terminal (para [0043]; via fig. 4; via a user device 400 [e.g., a mobile device…], any other interfaces of the user device [e.g., phone camera,  a sensor, RFID, NFC, a scanner, a custom reader etc. ]…a digital wallet as PayPal Wallet. RTM),
	wherein the secure element of the smartcard comprises a smartjacket-card pairing applet and wherein the secure element of the smartcard stores multiple account applets 20for use once it is biometrically unlocked via the smartjacket at any standard point of service terminal (para [0018]; via mobile device/omni smart card… biometric authentication),
	wherein the smartjacket transmits data from the smart card to a mobile device or cloud wirelessly using wireless protocols through the WiFi chip and the BLE chip (para [0092]; via user device 1010…using short range communication, such as Bluetooth low energy [BLE]…LTE Direct, radio frequency and near field communication [NFC]).
Pahuja does not explicitly disclose the step of  smartjacket, wherein the universal smartcard is docked within the smartjacket, wherein the 30smartjacket comprises: a Bluetooth Low energy chip (BLE), 37Atty. Docket No. 41443.50014 Customer No. 78340 a WiFi chip, a secure element, MCU Firmware, wherein the MCU firmware comprises an add-card application, a select-card application, a delete-card application, an authenticate-user application, a 5power-management application, and an SSL-like protocol application, a controller, wherein the controller comprises a microprocessor or microcontroller, selector buttons for entering input commands.
However, Spodak being in the same field of invention discloses the step of smartjacket, wherein the universal smartcard is docked within the smartjacket, wherein the 30smartjacket comprises: a Bluetooth Low energy chip (BLE), 37Atty. Docket No. 41443.50014 Customer No. 78340 a WiFi chip, a secure element, MCU Firmware, wherein the MCU firmware comprises an add-card application, a select-card application, a delete-card application, an authenticate-user application, a 5power-management application, and an SSL-like protocol application, a controller, wherein the controller comprises a microprocessor or microcontroller, selector buttons for entering input commands (para [0044-0047], fig. 1; via a mobile device 100 and a universal card 110…the mobile device [implied as NFC-enabled smartjacket for universal smart card], an NFC specialized device, making contactless payments provide a user with interface for interacting with an NFC-enabled universal card….Processor 101, memory, user interface 104, fingerprint scanner, other biometric readers…the e-wallet application 105 to program the universal card 110/to emulate the selected traditional card…[0073-0160], figs. 4-26; via multiple types of card accounts using universal card 2630…[0179]; via the universal card can receive an identifier of mobile device…universal card is paired with an appropriate mobile device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Pahuja to include the disclosures as taught by Spodak to facilitate smartcard connected with mobile phone with mobile application/applets as smartjacket connector.
	Ref claims 252-3, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 1, wherein the smartjacket and the universal smartcard are not interchangeable in that they are paired so that they can only be used with each other 25, wherein the smartcard is 30inserted in the smartjacket and connected via a wired contact connection (para [0092]; via user device 1010…using short range communication, such as Bluetooth low energy [BLE]…LTE Direct, radio frequency and near field communication [NFC]).
	Ref claim 254-5, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 3, wherein the smartjacket-card pairing applet on the smart jacket and the smartjacket-card pairing applet on the smart card verify that the smartjacket and the smartcard are properly paired during docking525, and wherein the network applet works in concert with an add-card script to create the payment card applet (para [0043], fig. 4; via a user device screen shot of an application for setting up an omni or universal smart card).
	Ref claim 256, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 5, wherein the PSE and/or PPSE applets allow a selected payment card applet to be used for only one transaction after 10which they are locked and cannot be unlocked and accessed by a point of service terminal without a subsequent biometric identification entry on the smartjacket (para [0018]; via mobile device/omni smart card… biometric authentication).
	Ref claims 257-8, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 6, wherein an app on a mobile device is used to upload card account information to the smartjacket and wherein the 15smartjacket securely transfers card account information to the smartcard, and 25 wherein the mobile device app requests through the network, tokens and credits for a credit card account from a bank that issued the credit card, wherein the mobile app receives the tokens and credits in the form of 20an encrypted add-card script from a trusted service manager through the network if approved by the bank, wherein the add-card script is encrypted with keys that are only available to the smartcard, wherein the mobile app transfers the add-card script to the smartjacket and wherein the smartjacket securely transfers the add-card script to the smartcard (para [0043], fig. 4; via a user device screen shot of an application for setting up an omni or universal smart card).  
	25 Ref claim 259-10, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 8, wherein the selector buttons on the smartjacket allow a user to navigate between stored cards on the universal smartcard25, and wherein the smartjacket 30includes a synch button to exchange data with the cloud and/or applications on a mobile device (para [0028]; via user interface 106 include a touch interface, touch sensor or button).
	Ref claim 11-1225, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 10, wherein the smartjacket operates to wake the smartcard from sleep mode25, and wherein the 5smartjacket verifies that an action being made on the smartcard originates from a designated user through the biometric sensor (para [0018]; via mobile device/omni smart card… biometric authentication).
	Ref claims 2513-14, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 12, wherein the smartjacket comprises a LED25, wherein the LED illuminates to confirm authorization of use of the smartcard, to confirm connection to a wireless service and to confirm charging of the smartjacket battery (para [0038-39], fig. 3; via a display connector 306, for example an OLED connector, and a battery manager 312).
	15 Ref claims 2515-16, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 14 comprising a logical verification, wherein the logical verification comprises a unique code setting which allows the smart card and smartjacket to read data transmitted from each other, wherein the smartcard and smartjacket each comprise an app which decrypts encrypted communications transmitted between the smartjacket and the smartcard25, wherein the logical verification is extended by pairing with an app on a mobile device (para [0043], fig. 4; via a user device screen shot of an application for setting up an omni or universal smart card).
	Ref claim 2517, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 16, wherein both physical 25and logical verifications must be passed to use the smartcard, wherein physical verification comprises the smartjacket confirming the user's identity through the biometric scanner (para [0018]; via mobile device/omni smart card… biometric authentication).
	Ref claim 2518, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 17, wherein upon passing the physical and logical verifications the smartcard may be removed from the smartjacket and 30used at the point of service (para [0057]; via omni smart card…at a physical POS location). 
	Ref claim 2519, Pahuja discloses the universal smartcard/smartjacket/wearable device of claim 18, wherein the smartjacket is operable to directly connect to cloud applications without the assistance of a mobile device and wherein the smartjacket is operable to connect to cloud applications through 5the use of a smartmobile application in the event that a Wi-Fi signal is not available (para [0032]; via user device, mobile phone).
	Ref claim 2520, Pahuja  discloses the universal smartcard/smartjacket/wearable device of claim 19, wherein the smartjacket collects and transmits information regarding purchases and location with cloud applications using a smartmobile application including discounts, wherein the discounts include 10the retrieval of coupons, loyalty rewards and any other rewards provided by payment methods authorized by the user, wherein the cloud interacts with the smartjacket to display usable discounts on the smartcard and wherein the smartmobile application determines the best payment method for use at the location and recommends a payment method to the user on the display of the smartcard (para [0019-20]; via Transaction instruments that may be stored in an omni smart card include loyalty cards, gift cards…form factor similar to transaction card work with magnetic strip reader or EMV reader…no need tethered to a mobile device).

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Evans et al (US 2012/0023024 A1) discloses Programmable Card.
POZNENSKY et al (US 2011/0174874 A1) discloses Transaction Card with Improved Security Features.
Antebi et al (US 2014/0026213 A1) discloses Card Interaction with a Computer.
Itay et al (US 8186602 B2) discloses Multi-Application Contactless Smart Card
Mullen (US 7931195 B2) discloses Dynamic Credit Card with Magnetic Stripe and Embeded Encoder…a copy-Proof Credit Card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691